Exhibit 99.1 Management’s Discussion and Analysis of Financial Condition and Results of Operations For the Three and Nine Months ended September 30, 2016 and 2015 November 1, 2016 MD&A Introduction This Management’s Discussion and Analysis of Financial Condition and Results of Operations (this “MD&A”) is dated November 1,2016. It should be read in conjunction with the unaudited interim condensed consolidated financial statements and notes thereto for Wi-LAN Inc. for the three and nine months ended September 30, 2016 (the “Financial Statements”). References in this MD&A to “WiLAN”, “our Company”, “we”, “us” and “our” refer to Wi-LAN Inc. and its consolidated subsidiaries during the periods presented unless the context requires otherwise. The Financial Statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“U.S. GAAP” or “GAAP”) for interim financial information. These Financial Statements do not include all of the information and notes required by U.S. GAAP for complete financial statements. Accordingly, this MD&A should be read in conjunction with our audited consolidated financial statements and notes for the year ended December 31, 2015 and the related management’s discussion and analysis of financial condition and results of operations for the year ended December 31, 2015 dated February 8, 2016 (the “Annual MD&A”), each as filed with the Canadian securities regulators on SEDAR and furnished to the United States Securities and Exchange Commission (the “SEC”) on Form 40-F on EDGAR. Unless otherwise indicated, all financial information in this MD&A is reported in thousands of United States dollars (“U.S. dollars”), with the exception of share and earnings per share data which is reported in number of shares and U.S. dollars respectively. The tables and charts included in this document form an integral part of this MD&A. We prepared this MD&A with reference to National Instrument 51-102 - Continuous Disclosure Obligations of the Canadian Securities Administrators. Under the U.S./Canada Multijurisdictional Disclosure System, we are permitted to prepare this MD&A in accordance with Canadian disclosure requirements which may differ from U.S. disclosure requirements. This MD&A provides information for the three and nine months ended June 30, 2016 and up to and including November 1, 2016.Additional information filed by us with the Canadian Securities Administrators, including quarterly reports, annual reports and our Annual Information Form (“AIF”) for the year ended December 31, 2015, is available on-line at www.sedar.com and also on our website at www.WiLAN.com.Our Form 40-F can be found on the SEC’s EDGAR website at www.sec.gov. Our management is responsible for establishing appropriate information systems, procedures and controls to ensure that all financial information disclosed externally, including this MD&A, and used internally by us, is complete and reliable. These procedures include the review and approval of our financial statements and associated information, including this MD&A, first by our management’s Disclosure Committee, then by our Board of Directors’ Audit Committee (the “Audit Committee”) and, finally, by our Board of Directors as a whole (the “Board”). Cautionary Note Regarding Forward-Looking Statements This MD&A contains forward-looking statements and forward-looking information within the meaning of the United States Private Securities Litigation Reform Act of 1995 and other applicable United States and Canadian securities laws, including such statements relating to: • assumptions and expectations described in our critical accounting policies and estimates; • our expectation regarding the adoption and impact of certain accounting pronouncements; • our expectation regarding the growth rates of licensees’ businesses and the expected revenues to be collected from such licensees; • our expectations with respect to revenues to be recorded as a consequence of license agreements with fixed periodic payment structures; • our expectations with respect to the timing and amounts of any license agreements that may be entered into with respect to any of our litigation matters; • our expectations with respect to our ability to sign new licenses and to sign renewal agreements with existing licensees; • our estimates regarding our effective tax rate; • our expectations with respect to the sufficiency of our financial resources; and • our expectations regarding continued expansion of our patent portfolio through the acquisition of patents from third parties and from the development of new inventions or our entry into licensing relationships with third parties. 2016 Third Quarter Financial Results 1 MD&A The words “expect”, “anticipate”, “estimate”, “may”, “will”, “should”, “would”, “intend”, “believe”, “plan”, “continue”, “anticipate”, “project” or the negative of these words or other variations on these words, comparable terms and similar expressions are intended to identify forward-looking statements and forward-looking information. Forward-looking statements and forward-looking information are based on estimates and assumptions made by us in light of our experience and our perception of historical trends, current conditions and expected future developments, as well as other factors that we believe are appropriate in the circumstances. We provide forward-looking statements and forward-looking information to assist external stakeholders in understanding our management’s expectations and plans relating to the future as of the date of this MD&A and such statements and information may not be appropriate for any other purposes. The forward-looking statements and forward-looking information in this MD&A are made as of the date of this MD&A only. We have no intention and undertake no obligation to update or revise any forward-looking statements or forward-looking information, whether as a result of new information, future events or otherwise, except as required by law. Risks and Uncertainties Many factors could cause our actual results, performance or achievements to differ materially from those expressed or implied by the forward-looking statements and forward-looking information including those which are discussed in greater detail under the heading “Risk Factors” in our February 8, 2016 AIF. Non-GAAP Disclosure We use the term “earnings before interest, taxes, depreciation and amortization” (“EBITDA”) to reference earnings from continuing operations before interest income, interest expense, depreciation & amortization expense,and the provision for income taxes as disclosed in the reconciliation of net earnings/loss to EBITDA included in this MD&A. We report EBITDA in the belief that it may be useful for certain investors and readers of the financial statements as a measure of our performance. We had previously used the term “adjusted earnings” as a measure of our performance; however, we believe that EBITDA may be more useful for certain investors and readers of the financial statements as a measure of our performance in comparison to our industry peers. EBITDA is not a measure of financial performance under U.S. GAAP. IT DOES NOT HAVE ANY STANDARDIZED MEANING PRESCRIBED BY U.S. GAAP AND IS THEREFORE UNLIKELY TO BE COMPARABLE TO SIMILARLY TITLED MEASURES USED BY OTHER COMPANIES. EBITDA should not be interpreted as an alternative to net earnings and cash flows from operations as determined in accordance with U.S. GAAP or as a measure of liquidity. 2016 Third Quarter Financial Results 2 MD&A selected financial information The following table sets forth consolidated statements of operations data for the periods indicated as well as certain balance sheet data as at September 30, 2016 and December 31, 2015. Three months ended Three months ended Nine months ended Nine months ended September 30, 2016 September 30, 2015 September 30, 2016 September 30, 2015 Revenue $ % $ % $ % $ % Operating expenses Cost of revenue 73 % 78 % 74 % 68 % Research and development - 0 % 3 % - 0 % 3 % Marketing, general and administration 11 % 7 % 12 % 8 % Foreign exchange (gain) loss 78 0 % 3 % ) (0 %) 4 % Total operating expenses 85 % 90 % 85 % 82 % Earnings from operations 15 % 10 % 15 % 18 % Interest income 1 % 90 0 % 1 % 0 % Earnings before income taxes 16 % 10 % 15 % 18 % Provision for income tax expense Current 6 % 4 % 8 % 4 % Deferred 5 % 3 % 4 % 5 % 12 % 7 % 12 % 9 % Net and comprehensive earnings $ 4 % $ 4 % $ 4 % $ 9 % Earnings per share Basic $ Diluted Weighted average number of common shares Basic Diluted AsatSeptember 30,2016 AsatDecember31,2015 Cash and cash equivalents $ $ Short-term investments Total assets Long-term debt — — Dividends declared per common share 2016 Third Quarter Financial Results 3 MD&A Results of operations overview Revenue for the three and nine months ended September 30, 2016 was $16,569 and $62,690, respectively, representing a decrease of $4,869 or 23% and $14,148 or 18%, respectively, over the same periods last year.The decrease in revenue is attributable to lower fixed payment license agreements signed during the three and nine months ended September 30, 2016 as well as the completion of certain fixed payment license agreements signed in previous years. As at September 30, 2016, we had 44 partner portfolios and over 50 patent licensing programs. During the nine months ended September 30, 2016 we signed 26 licenses. Operating expenses for the three and nine months ended September 30, 2016 were $14,124 or 85% of revenues and $53,381 or 85% of revenues, respectively, representing a decrease of $5,180 or 27% and $9,709 or 15%, respectively, as compared to the three and nine months ended September 30, 2015.The decrease in operating expenses for the three months ended September 30, 2016 is primarily attributable to lower litigation expense, lower base salary costs as a result of the staffing reductions undertaken in the fourth quarter of fiscal 2015, in addition to lower depreciation and amortization, partner royalties and contingent legal fees, patent maintenance, prosecution and evaluation expense and foreign exchange losses.These lower expenses were partially offset by higher accrued costs related to variable compensation and restricted share units that were a result of an increase in stock price during the three months ended September 30, 2016. The decrease in operating expenses for the nine months ended September 30, 2016 is primarily attributable to lower litigation expense, lower base salary costs as a result of the staffing reductions undertaken in the fourth quarter of fiscal 2015, lower depreciation and amortization and lower foreign exchange losses.These lower expenses were partially offset by higher partner royalties and contingent legal fees, patent maintenance, prosecution and evaluation expense and accrued costs related to variable compensation and restricted share units that were a result of an increase in stock price during the nine months ended September 30, 2016. Litigation expense, which is included in cost of revenue, accounted for approximately $741 or 5% and $2,229 or 4% of total operating expenses for the three and nine months ended September 30, 2016, respectively, as compared to $1,727 or 9% and $11,112 or 18% of total operating expenses for the three and nine months ended September 30, 2015, respectively.Our preference is to negotiate licenses without the use of litigation; that is not, however, always possible.Given the number of litigations we are currently involved in and the related fee arrangements, litigation expenses for 2016 are expected to decrease from the 2015 levels excluding contingent litigation payments.Litigation activities, and therefore litigation expenses, are difficult to predict as there are many factors that can influence any action that is commenced.
